Citation Nr: 0606325	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for port-trematic 
stress disorder (PTSD).

3.  Entitlement to service connection diabetes mellitus.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent, prior to September 6, 2000, and a rating in 
excess of 30 percent thereafter for right knee anterior 
cruciate ligament injury, status post arthroscopic surgery.

5.  Entitlement to an increased disability evaluation in 
excess of 10 percent for right knee degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1978 and from October 1982 to January 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record of a diagnosis of 
a current left knee disorder that is in anyway related to 
service.

2.  There is no medical evidence of record that demonstrates 
that the veteran's diabetes mellitus is in anyway related to 
service.

3.  The veteran's right knee anterior cruciate ligament 
injury, status post arthroscopic surgery, is characterized by 
instability, anterior cruciate ligament damage and right leg 
atrophy.

4.  The veteran's right knee degenerative changes, are 
manifested by pain, tenderness and minor limitation of 
motion.  There is no ankylosis, subluxation, locking pain, 
joint effusion or crepitus.  There is no x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§  1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).

2.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

3.  The criteria for an initial disability evaluation of 30 
percent, prior to September 6, 2000, for right knee anterior 
cruciate ligament injury, status post arthroscopic surgery, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.          §§ 4.68, 4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for a disability in excess of 30 percent for 
right knee anterior cruciate ligament injury, status post 
arthroscopic surgery, have not been met.         38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5257 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for right knee degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 4.14, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are February 2001, September 2001 and September 
2003 letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, applications were 
received in September 1998, June 1999, September 1999, and 
January 2001.   Thereafter, the RO provided notice in 
February 2001, September 2001 and September 2003.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. At 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical and personnel records; 
private treatment records from Gerald A. Hialt, M.D., and 
Joan H. Fukumoto, M.D.; and VA examination reported dated in 
February 2000, January 2004, and October 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

Service Connection 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Ratings
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. 

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion is limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

Analysis
Left Knee
The veteran seeks service connection for a left knee 
disorder.  Service medical records indicate that the veteran 
was medically discharged from the Hawaii National Guard due 
to his right knee internal derangement with partial anterior 
cruciate ligament tear.  Accordingly, service connection was 
awarded for right knee anterior cruciate ligament injury, 
status post arthroscopic surgery; and for right knee 
degenerative changes.  The veteran alleges, however, that he 
has a current left knee disorder that is secondary to his 
service-connected right knee disabilities.  Notwithstanding 
the veteran's allegation, the most probative medical evidence 
of record establishes that the veteran does not have a left 
knee disorder attributable to his service-connected right 
knee disabilities.   

Other than the veteran's lay contentions, the record contains 
no indication that any current left knee disorder is causally 
related to his active service, any incident therein, or any 
service-connected disability.  Service medical records are 
silent regarding any complaint or finding of a left knee 
disability or injury.  Similarly, the post-service medical 
evidence of record is negative for any notations of 
complaints of a left knee disorder until after the veteran's 
separation from service.  Although subjective complaints of 
left knee pain have been noted, the veteran has never been 
diagnosed as having a disorder of the left knee.  

Moreover, the most probative medical evidence of record does 
not establish that the veteran has a current left knee 
disorder that is related to his service-connected right knee 
disabilities.   The claims folder contains opinions submitted 
in January 2004 and October 2004; neither examination report 
was able to corroborate the presence of a left knee disorder 
and opined that the veteran's right knee disabilities would 
not and did not result in a left knee disorder.  

The January 2004 examiner submitted that the orthopedic 
literature did not contain one objective article that 
indicated that one arthritic knee or one injured knee 
resulted in the same injury in the opposite knee.  Moreover, 
the examiner was unable to find any evidence of a left knee 
disorder.  Upon examination, the veteran had full range of 
motion, from 0 to 120 degrees; there was no patellar 
crepitus, swelling, fluid, or heat; and there was no 
tenderness along the joint margins.  At most, the examiner 
noted minimal medial and lateral instability; however, the 
anterior drawer sign and Lachman sign were the same in both 
knees, which basically did not indicate laxity of the 
anterior posterior cruciate ligaments.  

An MRI was obtained in May 2004 and an addendum to the 
examination was submitted in October 2004.  The examiner was 
unable to find any evidence of an abnormality upon 
examination of the left knee.  There was full range of 
motion; total joint stability, both medially and laterally; 
and anterior drawer sign and Lachman sign were normal.  There 
was no tenderness, instability, swelling, or heat.  
Furthermore, the examiner opined that there was no way that 
the lesion of the right knee could in anyway influence the 
left knee and cause the left knee to become diseased, injured 
or in anyway handicapped.  

The Board has considered the veteran's lay contentions that 
he currently has a left knee disorder that is related to his 
period of service, specifically his right knee disabilities.  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
record contains absolutely no probative evidence supporting 
his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a left knee 
disorder.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a left knee disorder.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus
The veteran alleges that service connection is warranted for 
his current diabetes mellitus.  He argues that his diabetes 
mellitus first became apparent during his period of service 
because he experienced dizziness and excessive sweating 
during road marches, as well as field problems.  He recounted 
that on one occasion he even collapsed and when he sought 
treatment he was informed that his sugar level was high.  
Following his period of active service, the veteran joined 
the Hawaii National Guard and again collapsed on a stretch 
exercise.  He submitted that he was again informed, in 1989 
or 1990, that his sugar level was high.  He stated that in 
1997, during a weekend drill, he was diagnosed as having 
diabetes.  VA treatment records demonstrate a diagnosis of 
adult onset diabetes in April 1999.  At that time, it was 
also noted that the veteran had a family history of diabetes, 
from both his mother and father.  

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for diabetes 
mellitus.  The evidence does not suggest nor has it been 
contended that the veteran had a diagnosis of diabetes 
mellitus during service or manifested it within one year 
thereof.  Additionally, the veteran's service medical records 
are silent regarding any complaint or finding of high blood 
sugar or a diabetes mellitus disability.  The medical 
evidence demonstrates that the veteran's diabetes mellitus 
was initially diagnosed many years after service.  Moreoever, 
no medical opinion has been presented to show that the 
veteran's current diabetes mellitus is related to his 
military service.

While the Board has considered the veteran's contentions, he 
is not competent to provide an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. at 495.  Therefore, the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection for diabetes 
mellitus.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that 38 C.F.R.                        § 3.159(c)(4)(i) 
contains a requirement that the claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  In the case at 
hand, the veteran asserts that his currently diagnosed adult-
onset diabetes mellitus was incurred during his military 
service; however, he has provided no competent evidence of 
such a nexus to service.

Right Knee
Service connection is currently in effect for right knee 
anterior cruciate ligament injury, status post arthroscopic 
surgery, and right knee degenerative changes.   The veteran 
was awarded an initial disability evaluation of 20 percent, 
prior to September 6, 2000, and a rating in excess of 30 
percent thereafter for his right knee anterior cruciate 
ligament injury, status post arthroscopic surgery. A 10 
percent disability rating was also assigned for his right 
knee degenerative changes.

The Board will first address whether the veteran is entitled 
to an initial disability evaluation in excess of 20 percent, 
prior to September 6, 2000, and a rating in excess of 30 
percent thereafter for right knee anterior cruciate ligament 
injury, status post arthroscopic surgery.  The veteran's 
disability has been rated under the provisions of Diagnostic 
Code 5257 pertaining to other impairment of the knee.  Under 
this provision, a 20 percent rating contemplates moderate 
impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  No higher rating is warranted 
under this provision.

It is noted that the veteran was separated from the Hawaii 
National Guard due to his right knee internal derangement 
with partial anterior cruciate ligament tear.  The Medical 
Board Evaluation indicated that the veteran was disabled due 
to the laxity in his right knee.  In December 1997, the 
veteran underwent surgery for a right knee partial anterior 
cruciate ligament tear; although he had full range of motion 
he still presented with complaints of instability.  Upon VA 
examination, in April 2000, the veteran presented with 
subjective complaints of constant pain and giving away of the 
right knee.  The examiner noted objective evidence of 
tenderness along the medial and lateral joint line and pain 
on motion of the patella and the veteran was diagnosed with 
torn anterior cruciate ligament, right knee.  

In light of the aforementioned evidence, the Board finds that 
a 30 disability rating is warranted prior to September 6, 
2000.  The veteran presented with continuous complaints of 
instability and there was objective evidence of damage to the 
anterior cruciate ligament of the right knee.  Accordingly, 
an initial rating of 30 percent is warranted for right knee 
anterior cruciate ligament injury, status post arthroscopic 
surgery.  This is the maximum schedular amount allowed under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.   Under the 
provisions of Diagnostic Code 5257 a rating in excess of 30 
percent can not be afforded for the veteran's service-
connected right knee anterior cruciate ligament injury, 
status post arthroscopic surgery, during the pendency of this 
appeal

As to the veteran's right knee degenerative changes, an 
increased disability rating is not warranted.  The veteran's 
right knee degenerative changes are rated as 10 percent 
disabling under Diagnostic Code 5010 for arthritis of a major 
joint.  A 20 percent disability rating is not warranted 
because the medical evidence of record does not reveal x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

In an effort to determine whether a higher evaluation may be 
assigned to either of the veteran's service-connected knee 
disabilities, the Board also considered rating criteria based 
on limitation of motion and knee disabilities found in 
Diagnostic Codes 5260 and 5261, also under 38 C.F.R. § 4.71.  
The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations and orthopedic 
consultations.  In April 2000, range of motion was from 0 to 
120 degrees.  In November 2000, range of motion was from 5 to 
120 degrees.  In January 2004, range of motion was from 0 to 
120 degrees.  Based on such evidence, the Board finds that, 
at worst, the veteran's right knee flexion was limited to 120 
degrees and his right knee extension was limited to 5 
degrees.  This is still considerably greater than the 
criteria necessary for a compensable rating.  Thus, the 
veteran is not entitled to a separate rating due to loss of 
flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261.  

In conclusion, the Board finds that an initial disability 
evaluation of 30 percent, prior to and subsequent to 
September 6, 2000, for right knee anterior cruciate ligament 
injury, status post arthroscopic surgery, and the 10 percent 
rating for right knee degenerative changes properly reflect 
the veteran's right knee disability picture.  The veteran is 
not entitled to a disability rating in excess of 30 percent 
for right knee anterior cruciate ligament injury, status post 
arthroscopic surgery, subsequent to September 6, 2000.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disabilities.  There is no indication that his right knee 
disabilities, in and of themselves, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.


ORDER

Service connection for a left knee disorder is denied.

Service connection for diabetes mellitus is denied

A disability rating of 30 percent, but no higher, for right 
knee anterior cruciate ligament injury, status post 
arthroscopic surgery, prior to September 6, 2000, is granted.

An initial disability rating in excess of 10 percent for 
right knee degenerative changes is denied.


REMAND

With respect to the veteran's claim for service connection 
for PTSD, the claimed stressor events are in-service personal 
assaults by the veteran's commanding officer.  See October 
2001 VA social worker treatment summary and the veteran's 
September 2003 statement.  

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence other than service records 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
mental health counseling centers, hospitals, or physicians; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3) (2005).  

Unfortunately, a review of the claims file, to include the 
statement of the case and letters from the RO to the veteran, 
fails to show that the veteran was ever provided with the 
notice set forth in 38 C.F.R. § 3.304(f)(3).  In light of the 
fact that the veteran has indicated he did inform others of 
his sexual assault and in order to protect the appellant's 
due process rights, remand of this appeal is required.  See 
Patton v. West, 12 Vet. App. 272 (1999).

The Board regrets any further delay in this case.  However, 
in light of the circumstances noted above, the case is hereby 
REMANDED to the RO, via the AMC for the following:

1.  The AMC or the RO should issue a 
letter to the appellant providing the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b).  In 
particular, this letter should inform the 
appellant of the provisions of 38 C.F.R. 
§ 3.304(f)(3) concerning the evidence 
that can be submitted to establish the 
occurrence of the alleged personal 
assaults, request him to submit any 
pertinent evidence in his possession, and 
request him to either submit alternative 
evidence of the personal assaults or 
provide the identifying information and 
any necessary authorization to enable the 
AMC or the RO to obtain the evidence on 
his behalf.


2.  Thereafter, the RO should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal continues to remain denied, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


